DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 and 12/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
			 	 	Specification 
TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
Title of the Invention is objected to because it is not descriptive of the Invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 6, in line 6 states “the second communication device”, which does not have proper antecedent basis. Suggest changing claim limitation to maintain proper antecedent basis.   
Claims 7 and 8 depend on the above rejected claim 6 and do not cure the deficiencies set forth above. As such, claims 7 and 8 are also rejected for being indefinite. Further, in lines 4 and 3 of claims 7 and 8 respectively, change “other communication device” to --the other communication device--, to maintain proper antecedent basis throughout the claims.
Claim 9, in line 3 states “the data frame transmitted from the other communication”. Such a data frame that is transmitted from the other communication device does not have proper antecedent basis. Suggest changing claim limitation to maintain proper antecedent basis.   
Claim 10, in line 2 states “the data frame that does not include additional information”. Such a data frame that does not include additional information does not have proper antecedent basis. Suggest changing claim limitation to maintain proper antecedent basis.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiba (JP 2010-109933, using translation as provided by Applicant)

 	Referring to Claim 1, Toshiba discloses a communication device comprising: a first communication unit that performs frame exchange with other communication device using a first 5channel (pars 11 and 20, radio frame transmission by a communication component, first radio channel; Also, par 20, RTS) and based on IEEE802.11 standard (par 17 and 26, 802.11, also frequencies); a second communication unit that performs communication of data frame with the other communication device using a second channel which has different frequency band than the first channel (pars 11, 17, and 20 another radio signal communication by a communication component, with second radio channel, switched frequency); and 10a control unit that controls communication of the data frame based on result of the frame exchange (par 20, transmission after RTS/CTS).  
 	Referring to Claim 2 as applied to Claim 1 above, Toshiba discloses the communication device, wherein the first communication unit performs transmission and 
20Referring to Claim 3 as applied to Claim 2 above, Toshiba discloses the communication device, wherein the first-type frame includes additional information related to the data frame (par 21, information in RTS).  
 	Referring to Claim 4 as applied to Claim 3 above, Toshiba discloses the communication device, wherein 25the additional information represents information included in at least one of a "Format of Data" field, a "BSS Color of Data" field, a "Spatial Reuse of Data" field, a "Bandwidth of Data" field, and a "Duration of data" field (par 21, reservation period, time).  
30 	 	Referring to Claim 5 as applied to Claim 2 above, Toshiba discloses the communication device, wherein the second-type frame includes transmission start timing for transmitting the data frame from the second communication unit to the other communication device (par 22, CTS, time, then transmission/ data communication).  
 	Referring to Claim 6 as applied to Claim 1 above, Toshiba discloses the communication device, wherein, based on result of the frame exchange performed by the first communication unit, when it is determined that the 5data frame is transmittable to the other communication device, the control unit makes the second communication device transmit the data frame to the other communication device (par 20, transmission after exchange/acquired right).  

Referring to Claim 7 as applied to Claim 6 above, Toshiba discloses the communication device, wherein, after the first communication unit has transmitted a first- type frame to the other communication device, when a second-type frame is received from other communication device within predetermined period of time, the control 15unit makes the second communication unit transmit the data frame to the other communication device (pars 20-22, RTS, CTS, transmission).  
 	Referring to Claim 8 as applied to Claim 6 above, Toshiba discloses the communication device, wherein, when the first communication unit receives a first-type 20frame from other communication device, the control unit decides on transmission start timing and makes the first communication unit transmit a second-type frame including the transmission start timing to the other communication device (pars 20-22, CTS, then transmission).  
 	Referring to Claim 9 as applied to Claim 1 above, Toshiba discloses the communication device, wherein the second communication unit receives the data frame transmitted from the other communication device, and 30based on instruction from the control unit, transmits the data frame to the other communication unit (pars 20-22, transmission/data communication).  
 	Referring to Claim 10 as applied to Claim 9 above, Toshiba discloses the communication device, wherein43 the second communication unit transmits the data frame that does not include additional information (pars 20-22, transmission/data communication; also, after RTS).  
 	Referring to Claim 11 as applied to Claim 1 above, Toshiba discloses the communication device, wherein 5the first communication unit performs frame exchange 
 	Referring to Claim 12, Toshiba discloses a program that causes a computer to function as: 10a first communication unit that performs frame exchange with other communication device using a first channel (pars 11 and 20, radio frame transmission by a communication component, first radio channel; Also, par 20, RTS) and based on IEEE802.11 standard (par 17 and 26, 802.11, also frequencies); a second communication unit that performs communication of data frame with the other communication 15device using a second channel which has different frequency band than the first channel (pars 11, 17, and 20 another radio signal communication by a communication component, with second radio channel, switched frequency); and a control unit that controls communication of the data frame based on result of the frame exchange (par 20, transmission after RTS/CTS).  
 	20 	 			
Referring to Claim 13, Toshiba discloses a communication method implemented in a processor, comprising: performing frame exchange with other communication device using a first channel (pars 11 and 20, radio frame transmission by a communication component, first radio channel; Also, par 20, RTS) and based on IEEE802.11 standard (par 17 and 26, 802.11, also frequencies); 25performing communication of data frame with the other communication device using a second channel which has different frequency band than the first channel (pars 11, 17, and 20 another radio signal communication by a communication component, with second radio channel, switched frequency); and controlling communication of the data frame based on result of the frame exchange (par 20, transmission after RTS/CTS).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to frame exchange for communication: 	U.S. Pat. Application Pub. No. 2018/0205502 to Merlin et al.
U.S. Pat. Application Pub. No. 2015/0288427 to Wang et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Suhail Khan/

Primary Examiner, Art Unit 2642